Citation Nr: 1025982	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-12 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for depression, claimed as 
secondary to the service connected degenerative disc disease of 
L4-L5. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to February 
1970, March 1973 to May 1975, August 1980 to April 1988, and June 
1988 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for PTSD and depression.

This appeal was previously before the Board and the Board 
remanded the claim in April 2006 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

There is no competent evidence that the Veteran currently suffers 
from any psychiatric disorder to include PTSD.


CONCLUSION OF LAW

1.  The criteria for establishing service connection depression 
have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.310 (2009).

2.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in September 2001, May 2006 and July 2008 letters, 
the Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The May 
2006 letter (which was resent to a current address in October 
2006) advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The Veteran responded in August 
2008 that he had no additional information to submit.  The case 
was last adjudicated in a December 2008 supplemental statement of 
the case.  That document was returned as undeliverable because 
the full address was not provided.  It was resent to the Veteran 
in March 2009, and there is no indication that the document was 
thereafter returned as undeliverable.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including service treatment records and post service treatment 
records. 

The Board notes that the Veteran has not been given a VA 
examination for his claims for service connection depression or 
PTSD.  However, as will be discussed more fully below, the 
evidence fails to show that a current disability exists.  
Accordingly, a VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices.  Therefore, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  

The Veteran's service treatment records reveal no complaints or 
findings of any psychiatric disorder.  An August 1992 VA general 
medical examination noted no complaints of any psychiatric 
symptoms.  The psychiatric and personality evaluation revealed 
the Veteran's behavior, comprehension and coherence of response 
were appropriated.  He was emotionally stable and oriented with 
appropriate memory.  There were no signs of undue tension.  No 
psychiatric diagnosis was provided.

Current VA outpatient treatment records reflect no diagnoses of 
any psychiatric disorder.  A depression screen in January 2003 
revealed the Veteran denying depressive symptoms.  That same day, 
he reported to his treatment provider that he had a "stress 
attack" since his last appointment and had been readmitted to a 
local hospital.  In the May 2006 letter, the Veteran was 
specifically asked by the AMC to identify the local hospital and 
provide the records or an authorization form.  He did not 
respond.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The VA treatment records do not reflect a diagnosis of any 
psychiatric disorder, nor has the Veteran complained of 
depressive or PTSD symptoms to his treatment providers.  In 
recent correspondence the Veteran reported the date of a back 
surgery and noted that he was in Vietnam and "had stress post 
war".  Such statement does not describe current symptoms, and 
the Board finds the lack of any psychiatric treatment or 
diagnosis in outpatient treatment records to be highly probative 
in this case. 

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, 
the medical evidence of records fails to reflect any current 
treatment or diagnosis of depression, PTSD, or any psychiatric 
disorder.  Thus, as the claimed disorders are not shown to exist 
by competent evidence, the claims for service connection for 
depression, to include as secondary to his service connected back 
disorder and for PTSD are denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


